DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
 
Response to Amendment
	Applicant’s amendment of 7/7/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1 and added new claims 15-17.  Claims 9-14 remain withdrawn.  Claims 1-8 are considered on the merits below.
Improper Claim Identifier
	Claim 1 should be “currently amended” and not “original”.  Appropriate claim identifiers are required.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 20110120550).
As to claim 1, Okada is directed to a solar cell module (Figure 1-4) comprising:
One or more photoelectric conversion cells (50) in which a first electrode (13) at a side of a first base plate (11) and a second electrode (23) at a side of a second base plate (21) are in opposition via a functional layer (30); 
At least one barrier packaging material (62) that is sealed by a seal and encloses the one or more photoelectric conversion cells (bonded resin; 0058); 
A first lead-out electrode connected to the first electrode via a first electrical conductor (wiring α on R of F4; paragraph 0071); 
A second lead-out electrode connected to the second electrode via a second electrical connector (wiring α on L of F4; paragraph 0071), wherein
The first lead-out electrode and the second lead-out electrode each include a conductor (though this is not explicitly found in the paragraph citation, this is necessarily required for the proper function of the prior art device), and
The barrier packaging material includes at least one seal (0071) that extends either or both of the first and second lead-out electrodes from the solar cell module and at which 
A region of the conductor contacting with the crosslinkable adhesive is roughened (all surfaces have a degree of surface roughness).
Regarding claim 2, the reference teaches the first base plate (11) and second base plate (21) including a resin film (paragraphs 0049 and 0058).
Regarding claims 3-5, the reference teaches the first and second electrical connectors containing a conductive resin, or solder, or photocurable resin composition (paragraphs 0071 and 0119).
Regarding claim 8, the reference teaches the functional layer being an electrolyte and the solar cell being dye-sensitized (see Figures 1-4 and abstract).
Regarding claim 15, the prior art teaches the conductor region as required by claim 1, the conductor region is necessarily roughened as every surface has some degree of surface roughness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20110120550) as applied to claim 1 above, and further in view of Morooka (US 2010132785).
Regarding claim 7, Applicant is directed above for a full discussion of Okada as applied to claim 1.  The reference fails to teach an adhesive layer disposed at least in part of a gap between the barrier packaging material and either or both the first or second base plate.
Morooka is directed to a solar cell module comprising cells in a barrier packaging material with bonding layers (8 and 10; paragraph 0028) to enhance design and functionality of the solar cell module.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the bonding layers (instant adhesive material) of Morooka in the device of Okada to enhance design and functionality of the solar cell module.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20110120550) in view of Wu (CN 105062314).
Regarding claim 16, Applicant is directed above for a full discussion of Okada as applied to claim 1.  The reference fails to teach the region of the conductor contacting with the crosslinkable adhesive (UV photocurable resin) including an oxide coating.
Wu is directed to the use of a UV photocurable resin wherein a nano-titanium oxide coating is provided prior to the resin to provide an age-resistance and improve flexibility of the resin (page 3 para 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a nano-titanium oxide coating prior to the resin of Okada to provide an age-resistance and improve flexibility of the resin as taught by Wu.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20110120550).
Regarding claim 17, Applicant is directed above for a full discussion of Okada as applied to claim 1.  The reference is silent as to the conductor of the first and second lead-out electrodes having a surface roughness of at least 0.005 microns and not more than 0.5 microns in at least part of the region contacting with the crosslinkable adhesive.  However, the conductor portions necessarily have roughness and all surfaces have some degree of roughness.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, the requirement of 0.005-0.05 microns roughness does not patentably distinguish over the prior art teaching.
Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive.
Applicant argues that Okada fails to teach the region of the conductor contacting with the crosslinkable adhesive being roughened or including an oxide coating (page 7-8).
The Examiner respectfully disagrees.  The conductor of Okada is necessarily roughened as all surfaces have some degree of roughness.  Further, newly presented art, Wu, teaches the requirement of an oxide coating.  The Fox reference has been removed.
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726